Citation Nr: 0833223	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  03-29 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss since October 1, 2003, to include the 
issue of restoration of the 20 percent rating formerly 
assigned.  

2.  Entitlement to service connection for a lower back 
strain.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1971 to May 1979, 
followed by unverified Reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2001 and July 2003 rating 
decisions of the Department of Veterans Affairs Regional 
Office (RO) in Los Angeles, California, denying the veteran's 
claims of service connection for PTSD and a lower back 
disorder, and reducing the veteran's disability evaluation 
for his bilateral hearing loss from 20 percent to 0 percent.  

The veteran was afforded a hearing at the Montgomery, Alabama 
RO in August 2008, before the undersigned Veteran's Law 
Judge.  A written transcript of this hearing was prepared, 
and a copy of this transcript has been incorporated with the 
evidence of record.  

Since transferring his case to the Board, additional evidence 
has been incorporated with the record.  The veteran waived 
consideration of this new evidence by the RO in a letter 
received by VA in August 2008.  The veteran confirmed this 
intent during his August 2008 hearing testimony.  As such, 
the Board may proceed with appellate review.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  Since October 1, 2003, the veteran's hearing loss has 
been manifested by numeric designations no greater than Level 
III for the right ear and of Level II for the left ear.  

2.  The evidence of record does not show that the veteran 
incurred a chronic lower back strain as a result of his 
active military service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
hearing loss since October 1, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 
4.85, Diagnostic Code 6100 (2007).  

2.  A lower back disorder was not incurred in or aggravated 
by active military service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the veteran's claim of service connection, 
the duty to notify was satisfied by way of a letter sent to 
the veteran in March 2001 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  Additional notice letters were also sent in 
July 2001 and October 2002.  These letters informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  

The veteran was not informed of the Dingess requirements 
until an October 2006 letter.  This letter provided the 
veteran with notice of what type of information and evidence 
was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  Even though the veteran was not provided 
with the Dingess requirements until after the initial 
adjudication of this claim, because the claim is being 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the veteran.  See Dingess/Hartman, 19 
Vet. App. 473 (2006). 

With respect to the veteran's increased-compensation claim 
for bilateral hearing loss, § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter partially satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
veteran in April 2003, prior to the initial RO decision that 
is the subject of this appeal.  The letter informed him of 
the need to submit evidence demonstrating that his hearing 
disorder had not improved.  Additionally, the January 2003 
rating decision in which VA first indicated that it would 
lower the veteran's disability evaluation informed the 
veteran of the specific evidence VA was relying on in making 
its decision.  

The Board acknowledges that this letter does not fully meet 
the requirements of Vazquez-Flores and is not sufficient as 
to content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the April 2005 statement of the case (SOC) 
provided to the veteran outlined the specific criteria of 
Diagnostic Code 6100.  Additionally, VA sent a letter to the 
veteran in June 2008, describing in detail how VA decides a 
claim for an increased rating, providing the veteran with 
specific examples of the types of evidence he should submit 
in support of his claim, and informing the veteran that VA 
considers the impact of a disability on the veteran's 
employment and daily life when making a decision on an 
increased rating claim.  

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, hearing testimony, and correspondence.  
Specifically, the veteran described the impact of his hearing 
loss on his daily life in his September 2003 appeal to the 
Board (Form 9).  The veteran claimed that due to his hearing 
loss, he is forced to continually have people repeat 
themselves.  Additionally, the veteran testified in his 
August 2008 hearing that his hearing had gotten worse since 
2000, and he is now awaiting hearing aids and is learning to 
read lips.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  As such, adequate 
notice was provided to the veteran prior to the transfer and 
certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received a VA medical 
examination in March 2001 and July 2006 for his bilateral 
hearing loss, and in March 2001 for his lower back pain, and 
VA has obtained these records.  VA has also obtained the 
records of the veteran's outpatient treatment with VA.  
Significantly, neither the appellant nor his representative 
has identified any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Increased Rating for Bilateral Hearing Loss

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Under applicable laws and regulations, the rating assigned 
for hearing loss is determined by a mechanical application of 
the rating schedule, which is grounded on numeric 
designations assigned to audiometric examination results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of pure tone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz).  To 
evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from Level I, 
for essentially normal acuity, through Level XI, for profound 
deafness.  38 C.F.R. § 4.85 Tables VI and VII, as set forth 
following 38 C.F.R. § 4.85, are used to calculate the rating 
to be assigned.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000 and 4000 
Hz) is 55 decibels (dB) or more, Table VI or Table Via is to 
be used, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the pure tone threshold is 30 
dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI 
or Table VIa is to be used, whichever results in the higher 
numeral.  Thereafter, that numeral will be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b). 

Facts and Analysis

The veteran was granted service connection for bilateral 
hearing loss in an April 2001 rating decision.  A disability 
evaluation of 20 percent was assigned at this time, effective 
as of December 22, 2000 - the date VA received the veteran's 
claim for service connection.  

In a January 2003, the RO proposed to reduce the veteran's 
disability evaluation for his service-connected bilateral 
hearing loss, and informed him that he had 60 days to submit 
evidence in support of his claim.  See 38 C.F.R. § 3.105(e).  
VA received no new evidence, and subsequently decreased the 
veteran's disability evaluation to 0 percent, effective 
October 1, 2003, in a July 2003 rating decision.  The veteran 
has appealed this decision to the Board, contending that he 
is entitled to a compensable disability evaluation for his 
bilateral hearing loss since October 1, 2003.  However, the 
evidence of record does not support the veteran's claim.  

The 20 percent disability evaluation assigned in the April 
2001 rating decision was based in part on the VA audiological 
examination of March 2001.  On this authorized audiological 
evaluation, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
65
75
80
LEFT
30
40
45
55
55

The examiner indicated that pure tone threshold averages were 
66 dB for the right ear and 49 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 64 percent 
in the right ear and of 76 percent in the left ear.

Applying the above test results to 38 C.F.R. § 4.85, Table 
VI, the veteran's right and left ear hearing losses are 
assigned a numeric designation of VII and III.  These test 
scores resulted in the veteran's bilateral hearing loss being 
rated as 20 percent disabling under Diagnostic Code 6100.  38 
C.F.R. § 4.85.  

The veteran was afforded additional audiometric examination 
in October 2002.  According to this authorized audiological 
evaluation, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
60
70
60
LEFT
20
35
50
60
55

The examiner indicated that pure tone threshold averages were 
55 dB for the right ear and 50 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear and of 88 percent in the left ear.

Applying the above test results to 38 C.F.R. § 4.85, Table 
VI, the veteran's right and left ear hearing losses are 
assigned a numeric designation of II and II.  These test 
scores resulted in the veteran's bilateral hearing loss being 
rated as noncompensable, or 0 percent disabling under 
Diagnostic Code 6100.  38 C.F.R. § 4.85.  VA lowered the 
veteran's disability evaluation to 0 percent based on this 
examination.  

The veteran was again afforded audiometric examination in 
September 2003.  According to that authorized audiological 
evaluation, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
80
80
75
LEFT
60
40
50
70
55

Pure tone threshold averages were 75 dB for the right ear and 
55 dB for the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 
100 percent in the left ear.

Applying the above test results to 38 C.F.R. § 4.85, Table 
VI, the veteran's right and left ear hearing losses are 
assigned a numeric designation of II and I.  These test 
scores result in the veteran's bilateral hearing loss being 
rated as noncompensable, or 0 percent disabling under 
Diagnostic Code 6100.  38 C.F.R. § 4.85.  This indicates that 
a noncompensable disability evaluation is still appropriate 
as of this time.  

The final audiometric examination of record was performed in 
July 2006.  According to this examination, pure tone 
thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
65
70
65
LEFT
20
25
40
60
55

The examiner indicated that pure tone threshold averages were 
59 dB for the right ear and 45 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear and of 84 percent in the left ear.

Applying the above test results to 38 C.F.R. § 4.85, Table 
VI, the veteran's right and left ear hearing losses are 
assigned a numeric designation of III and II.  These test 
scores still result in the veteran's bilateral hearing loss 
being rated as noncompensable, or 0 percent disabling under 
Diagnostic Code 6100.  38 C.F.R. § 4.85.  Therefore, the 
evidence establishes that a noncompensable disability 
evaluation is still appropriate for the veteran's bilateral 
hearing loss.  

Similarly, as is apparent from the four audiometric 
examinations set out above since March 2001, the veteran did 
not have thresholds of 55 dB or more at each of the four 
specified frequencies in both ears.  Consequently, 38 C.F.R. 
§ 4.86(a) is not for application.  Likewise, the veteran did 
not have thresholds of 30 dB or less at 1000 Hz and 70 dB or 
more at 2000 Hz, according to any of the audiometric 
examinations of record.  Consequently, 38 C.F.R. § 4.86(b) is 
not for application.  Finally, no examiner has indicated that 
use of speech discrimination scores was inappropriate because 
of language difficulties.  38 C.F.R. § 4.85(c).  Therefore, a 
compensable rating is not warranted under these rating 
criteria for the entire period of the claim.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms have remained noncompensable since 
October 2002 audiometric examination, and as such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim for a 
compensable disability evaluation since October 1, 2003 for 
bilateral hearing loss must be denied.


Service Connection for a Lower Back Strain

Relevant Laws and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may be presumed for certain chronic 
diseases, such as arthritis, which become manifest to a 
compensable degree within a prescribed period after discharge 
from service (one year), even though there is no evidence of 
such disease during the period of service. 38 U.S.C.A. §§ 
1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2007).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA, and for an injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131. Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis 

The veteran contends that he is entitled to service 
connection for a lower back disorder.  Specifically, the 
veteran indicated in his August 2008 hearing testimony that 
he injured his back during his active service in Germany (he 
has made no contentions to the effect that he injured his 
back during his reserve service).  Service medical records 
support the veteran's testimony, and establish that he 
suffered a muscle strain of the lower back while lifting an 
80 pound box during his service in Germany in June 1972.  
However, while the Board concedes that the veteran strained 
his back in 1972, the evidence establishes that this injury 
was acute and transitory, resolving during the veteran's 
active military service.  

The fact that the veteran's back pain resolved is confirmed 
by reviewing the military examinations afforded the veteran 
during his active military service.  In-service examination 
reports dated March 1978 and April 1979 indicate that the 
veteran's spine and other musculoskeletal system were normal 
upon examination.  The veteran also filled out a self-report 
of medical history as part of both of these examinations, and 
the veteran noted that he did not then, nor had he ever, 
suffered from recurrent back pain.  

The record also contains a number of examinations prepared 
during the veteran's reserve service, establishing that the 
veteran did not suffer from back pain during that time period 
either.  According to examination reports dated May 1982, 
July 1985, September 1989 and August 1993, the veteran's 
spine and other musculoskeletal system were described as 
normal.  The veteran also filled out a self-report of medical 
history as part of all of these examinations, indicating each 
time that he did not have, nor had he ever had, recurrent 
back pain.  In fact, no reference was made to back pain, 
aside from the single incident in June 1972, over the more 
than 20 year time period encompassed by the veteran's active 
service and reserve service medical records.  Therefore, the 
preponderance of the evidence establishes that the veteran 
does not have a back disability as the result of an injury 
sustained his military service.  

The first medical evidence indicating that the veteran 
suffered from lower back pain is a March 2001 VA examination.  
The examiner diagnosed the veteran with a lumbar strain, 
indicating that range of motion was decreased due to back 
pain.  According to X-ray imagery taken during this 
examination, however, there were no abnormalities of the 
veteran's lumbosacral spine at this time.  

Therefore, while the Board recognizes that the veteran 
currently suffers from a lower back strain, a current 
disorder alone is not enough to establish service connection.  
Service connection also requires evidence of the in-service 
occurrence or aggravation of a disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  In this case, the 
evidence establishes that the veteran did not acquire a 
chronic back injury during his military service.  Aside from 
a single incident in June 1972, the veteran consistently 
denied that he suffered from back pain.  The veteran 
completed his active military service in May 1979, and there 
is no medical or lay evidence of back pain until the veteran 
filed his claim with VA in December 2000.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for a 
back disorder for over 20 years after separation from service 
tends to establish that the veteran's current lower back 
disorder was not a result of his military service.

Finally, according to June 2001 VA outpatient treatment 
notes, the physician reported that the veteran had suffered 
from lower back pain for over 30 years.  However, there is no 
indication that the VA physician's conclusion was based on a 
review of the veteran's medical history.  Rather, it appears 
that the physician was simply basing this fact on the 
veteran's own testimony that he had suffered from lower back 
pain for over 30 years.  As such, the Board does not find 
these outpatient records to be probative.  

The mere recitation of a veteran's self-reported lay history 
does not constitute competent medical evidence of diagnosis 
or causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  
In addition, medical opinions premised upon an 
unsubstantiated account of a veteran are of no probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrence(s) described); see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that 
the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitation of a veteran or 
other claimant).  Therefore, the Board does not find this 
statement by the physician to be persuasive.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for a lower back disorder must be 
denied.


ORDER

Restoration of a 20 percent evaluation for the service-
connected bilateral hearing loss is denied.  Entitlement to a 
compensable disability evaluation for bilateral hearing loss 
since October 1, 2003 is denied.  

Entitlement to service connection for a lower back strain is 
denied.  



REMAND

The veteran contends that he is entitled to service 
connection for PTSD.  However, his claim has been denied 
since there is no verifiable or recognizable in-service 
stressor noted.  

The veteran filed his claim of service connection for PTSD in 
December 2000.  In March 2001, VA informed the veteran in a 
letter of the need to provide detailed information about his 
alleged stressors.  However, the veteran was not informed of 
the verification process of the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly the U.S. Armed 
Services Center for Unit Records Research (CURR)).  Rather, 
the veteran was told to provide a personal description of the 
events in as much detail as he could.  He was not told that 
failure to supply detailed information would likely result in 
a denial of his claim.  In response to the March 2001 letter, 
the veteran submitted a statement of his claimed stressors.  
This statement was found to be insufficient to permit 
verification.  

VA received another letter from the veteran in September 
2003, in which the veteran described what he believed was 
responsible for his PTSD during his military service.  
However, the veteran again failed to provide specific details 
relating to these described events.  In response to this 
letter, VA informed the veteran in the October 2003 
supplemental statement of the case (SSOC) that his stressors 
were still not "verifiable."  However, the veteran was not 
informed of what was meant by the term verifiable, nor was he 
informed of what he should do to make his claim verifiable.  

According to a September 2002 VA PTSD evaluation form, the 
veteran was diagnosed with "provisional PTSD" at this time.  
VA outpatient treatment records indicate that the veteran has 
consistently been diagnosed with PTSD since this time.  
Additionally, the veteran has been seeking treatment from the 
VA PTSD clinic, where his PTSD has been described as both 
chronic and severe.  

Therefore, since the evidence demonstrates that the veteran 
likely suffers from PTSD, the veteran should be fully 
educated on how VA verifies stressors and confirms a claim of 
PTSD.  He should then be given an additional opportunity to 
provide sufficient details about his alleged stressors.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's personnel records should 
also be obtained and associated with the 
record of evidence.  A copy of these 
records showing his units and assignments 
should be provided with the request to the 
JSRRC.

2.  Provide the veteran with an additional 
opportunity to provide any additional 
information regarding his claimed 
stressors experienced during his time in 
Vietnam.  The veteran should include the 
unit he was assigned to, the approximate 
date of the incident(s), and where his 
unit was serving at the time of the 
alleged stressors.  The RO should stress 
to the veteran the importance of being 
specific in describing his stressors, and 
that if he is not specific, verification 
from official sources will likely be 
impossible, adversely affecting his claim.  

3.  The AMC should prepare a summary of 
all the claimed stressors and then contact 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Unit Records 
Research (CURR)) to verify the claimed 
stressors.  If appropriate, ask this 
organization to provide records of the 
activities of the veteran's unit (or its 
higher headquarters) at the JSRRC address, 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, VA 22315-3802.

4.  After response is received from the 
JSRRC, if any stressor is verified, the 
AMC should prepare a summary of 
corroborated or verified stressful 
conditions or incidents, and the veteran 
should be afforded psychiatric 
examination.  The claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions, and the information obtained 
during stressor development.  All 
indicated tests and studies, including 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis(es).  
The examiner should be informed that only 
stressors or stressful conditions that 
have been verified by the RO may be used 
as a basis for a diagnosis of PTSD.  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Is a diagnosis of PTSD appropriate?

(b) If so, is it at least as likely as not 
that the veteran has PTSD as a result of 
the stressor(s)/stressful conditions and 
circumstances found to be established by 
the record during his military service?

(c) Is there a link between the current 
symptomatology and the in-service 
stressor(s)/stressful conditions found to 
be established by the record?

A complete rationale for the opinion 
expressed must be provided.  

5.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it should be determined if the veteran's 
claim can be granted.  If the claim is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).






 Department of Veterans Affairs


